Landers' failure to exhaust his administrative remedies rendered his
                 claim nonjusticiable, meaning the court lacked subject matter jurisdiction
                 over his claims. Landers appeals.
                 Landers' complaint is barred by claim preclusion because he could have
                 raised his state law claims in the federal complaint, and the federal court's
                 dismissal was a valid final judgment
                             The parties primarily argue whether the district court
                 properly granted summary judgment based on Landers' failure to exhaust
                 his administrative remedies under NRS Chapter 608. However, we do not
                 need to reach this issue because Landers' underlying complaint is barred
                 by claim preclusion.'
                             Quality argues that Landers' claims are barred by claim
                 preclusion based on the federal district court judgment that dismissed his
                 federal complaint for failure to state a claim. We agree . 2
                             Claim preclusion applies when (1) the parties or their privies
                 are the same, (2) there is a valid final judgment, and (3) the subsequent
                 action involves the same claims that were or could have been brought in

                       'If we were to agree with the district court that Landers was
                 required to exhaust his administrative remedies with the Labor
                 Commission—at best a close question—we are concerned that the
                 appropriate judicial response would be dismissal without prejudice while
                 the parties pursue their administrative remedies, not summary judgment,
                 assuming Landers still had time to take advantage of any available
                 administrative remedies. In light of our conclusion on the claim
                 preclusion issue, we need not resolve this issue.

                       We have authority to consider the claim preclusion argument
                       2
                 Quality made to the district court and may affirm a district court order
                 when the district court "reached the correct result, albeit for different
                 reasons." Ford v. Showboat Operating Co., 110 Nev. . 752, 756, 877 P.2d
546, 549 (1994) (internal quotations omitted)).



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 the prior action.   Herb Reed Enters., LLC v. Florida Entm't Mgmt., Inc.,
                 736 F.3d 1239, 1245 (9th Cir. 2013); accord Five Star Capital Corp. v.
                 Ruby 124 Nev. 1048, 1054, 194 P.3d 709, 713 (2008). Landers argues that
                 the second and third elements are not met. 3
                       The federal district court dismissal was a valid final judgment
                             Landers argues that the federal district court judgment cannot
                 be given preclusive effect under Nevada law because the federal court's
                 ruling was based on the federal Twombly-Iqbal "plausibility" pleading
                 standard.    See Bell Atl. Corp. v. Twombly,     550 U.S. 544, 570 (2007);
                 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Landers notes that Nevada
                 has not adopted Twombly but instead uses the pleading standard set forth
                 in Washoe Medical Center, Inc. v. Reliance Insurance Company, 112 Nev.
494, 496, 915 P.2d 288, 289 (1996) ("The complaint cannot be dismissed
                 for failure to state a claim unless it appears beyond a doubt that the
                 plaintiff could prove no set of facts which, if accepted by the trier of fact,
                 would entitle him to relief.") (quoting Edgar v. Wagner, 101 Nev. 226, 228,
                 699 P.2d 110, 112 (1985)). Thus, Landers argues that his state law
                 complaint would not need to meet the Twombly standard used to dismiss
                 his federal complaint, and therefore, the federal dismissal cannot be given
                 preclusive effect. We disagree. 4




                          is clear that the parties are the same under both complaints.
                       3 1t
                 Thus, the first element of claim preclusion is met. See Herb Reed Enters.,
736 F.3d at 1245.

                       4 We  acknowledge that Landers has appealed the federal district
                 court's dismissal, but the order of dismissal maintains its preclusive effect.
                 See Edwards v. Ghandour, 123 Nev. 105, 117, 159 P.3d 1086, 1094 (2007),
                                                                   continued on next page . . .

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                               Under federal claim preclusion law, "unless the court in its
                  order for dismissal otherwise specifies, a dismissal . . . other than a
                  dismissal for lack of jurisdiction, for improper venue, or for failure to join a
                  party under [FRCP] 19, operates as an adjudication upon the merits." 5
Stew. v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (quoting FRCP
                  41(b)). Based on that rule, the Stewart court concluded that "a dismissal
                  for failure to state a claim under [FRCP] 12(b)(6) is a 'judgment on the
                  merits' to which [claim preclusion] applies." Id. at 957 (quoting Federated
                  Dep't Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3 (1981) ("The dismissal for
                  failure to state a claim under [FRCP] 12(b)(6) is a judgment on the
                  merits.") (internal quotations omitted). Thus, we conclude that the federal
                  district court's order dismissing Landers' original complaint for failure to
                  state a claim under FRCP 12(b)(6) was a valid final judgment on the
                  merits.
                        This underlying complaint was based on the same claims that could
                        have been brought in the prior federal district court action
                               The final factor for claim preclusion is whether the later action
                  is based on the same claims that were or could have been brought in the
                  previous action.     Herb Reed Enters., 736 F.3d at 1245. Landers argues
                  that this action involves class action claims under state law that could not


                  . . . continued

                  disagreed with on other grounds in Five Star, 124 Nev. at 1053-54, 194
                  P.3d at 712-13.

                        5 5imilarly,under Nevada law, a dismissal can be an adjudication on
                  the merits that carries preclusive effect. Five Star, 124 Nev. at 1054 n.27,
194 P.3d at 713 n.27.



SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    em
                have been asserted in its federal complaint, and therefore claim preclusion
                does not apply. Landers contends that federal courts have declined to
                exercise supplemental jurisdiction over pendent NRS Chapter 608 class
                action claims and, as a result, the federal courts have severed and
                remanded such NRS Chapter 608 class action claims to state court.
                Landers argues that federal courts have done so based on the belief that
                the opt-out process under FRCP 23 and the opt-in process under the FLSA
                were incompatible. See 29 U.S.C. § 216(b) (2012). Thus, Landers asserts
                that due to "this prior determination of the federal district court, Landers
                was required to pursue separate stateS and federal actions if he wished to
                secure all of the relief available to him under the FLSA and Nevada law."
                            Until recently, the issue of whether a plaintiff can
                simultaneously maintain an opt-out class action claim based on state law
                with an opt-in FLSA action had been largely unsettled within federal
                courts. See Williams v. Trend west Resorts, Inc., 2007 WL 2429149, at *34
                (D. Nev. Aug. 20, 2007) (acknowledging that courts have been split, but
                ultimately finding the class action mechanisms of the FLSA and FRCP 23
                are "incompatible"). But see Murillo v. Pac. Gas & Elec. Co., 266 F.R.D.
468, 471-73 (E.D. Cal. 2010) (summarizing cases on both sides of the issue,
                and ruling that federal courts can consider both claims in the same case).
                However, the United States Court of Appeals for the Ninth Circuit
                recently ruled that FLSA collective actions and state law class actions "can
                peacefully coexist."   Busk v. Integrity Staffing Solutions, Inc.,   713 F.3d
525, 528 (9th Cir. 2013) (noting that all federal circuit courts to consider
                the issue have held that the different mechanisms for opting in or out "do
                not require dismissal of the state claims"), cert. granted, 134 S. Ct. 1490
                (2014).

SUPREME COURT
     OF
   NEVADA
                                                       5
                            In light of Busk, we conclude that Landers could have asserted
                his NRS Chapter 608 claims in the original federal complaint.
                Accordingly, this element of claim preclusion is satisfied.      See also 18
                Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal
                Practice and Procedure, § 4412, at 289 n.19 (2d ed. 2002) (summarizing
                cases concluding that if a plaintiff who files a federal complaint is unsure
                whether the federal court will exercise supplemental jurisdiction over
                state law claims, the plaintiff should nonetheless invoke the federal court's
                supplemental jurisdiction and assert the state law-based causes of action
                to escape claim preclusion if the federal claims fail).
                            Therefore, all elements of claim preclusion are satisfied, and
                the doctrine bars Landers' complaint. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                     Pickering



                                                     Parpguirre


                                                                                    J.
                                                     Saitta




SUPREME COURT
         OF
      NEVADA
                                                       6
(0) 1.947A
                 cc: Hon. Rob Bare, District Judge
                      Janet Trost, Settlement Judge
                      Gabroy Law Offices
                      Leon Greenberg Professional Corporation
                      Lionel Sawyer & Collins/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    7
(0) 1947A    e